               Case 19-22704-MAM           Doc 21   Filed 10/04/19     Page 1 of 4


                          UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF FLORIDA
                              WEST PALM BEACH DIVISION
                                  www.flsb.uscourts.gov

                                                     Case No.: 19-22704-BKC-MAM
IN RE:                                               Chapter 11 Proceeding

JEROME GOLDEN CENTER
FOR BEHAVIORAL HEALTH, INC.

       Debtor.
                                       /

   DEBTOR’S EMERGENCY MOTION TO DISMISS CHAPTER 11 PROCEEDING

                               EMERGENCY HEARING REQUESTED

                                              Exigency
            Debtor requests an emergency hearing to consider dismissal of this
            chapter 11 case in order to expediently consummate a sale of the
            healthcare facility to another healthcare provider who intends to
            continue to operate the facility as a psychiatric hospital. Due to the
            extremely time sensitive concerns of patient needs, and the complexity
            of medical licensing and compliance requirements, Debtor seeks to
            consummate the sale outside of the bankruptcy process so that the
            transition can occur in the most expedient and efficient manner.
            Contemporaneous with the filing of this Motion, Debtor seeks approval
            of a management agreement that will address all patient needs during
            the transition period. It is critical to the health and welfare of the
            patients that the sale of the entity and the management transition occur
            in a speedy and seamless manner. Debtor requests a hearing of 15
            minutes in duration by October 8, 2019.


       The Debtor, Jerome Golden Center for Behavioral Health, Inc., (hereinafter referred to

as “Debtor”), joined by Interested Party South East Florida Behavioral Network, Inc.

(“SEFBH”, “Managing Entity”, or “ME”), hereby file this Motion for Order of Voluntary

Dismissal, and state:

       1.        This proceeding was originally filed on September 24, 2019 as a voluntary Chapter

11 bankruptcy.

       2.        The Debtor is a not for profit corporation operating a psychiatric and substance
               Case 19-22704-MAM            Doc 21     Filed 10/04/19      Page 2 of 4


abuse treatment hospital and outpatient programs with facilities in Palm Beach County, Florida.

        3.      At the time the Debtor filed its Chapter 11 bankruptcy, the Debtor was negotiating

a DIP loan which would allow it to operate at least through the end of the year, during which time

the Debtor would seek to accomplish an asset sale to repay its creditors.

        4.      Within a very short time after filing the Petition, a for-profit healthcare facility

offered to purchase the Debtor as a going-concern, maintain the existing entity, and operate the

facilities. The acquiring entity has committed enough funds to bring the Debtor current on all of

its payment obligation, satisfy all delinquent debts, and fund any shortfall needed to cover

operating expenses going forward.

        5.      To ensure a seamless transition and minimize the possibility of any determinantal

impact to patients during the transition, the Managing Entity has facilitated a management

agreement between the Debtor and South County Mental Health Center, Inc., who will provide

the staffing and contracted support services under the license of the Debtor. This will be

accomplished through the execution of a management agreement for crisis stabilization services

that include direct patient care and support the Debtor during the sale process, with funding from

the Managing Entity to ensure that all patient needs are met during the transition and sale process.

        6.      The Management Entity is charged with oversight of behavioral heath facilities in

Southeast Florida, and its primary objective in this matter is to ensure that patient needs are met,

and patient interests are protected throughout the transition. The management agreement is

designed to reduce the Debtor’s monthly operating expenses while maintaining patient care

standards until the acquiring entity is fully positioned to run the facilities.

        7.      Due to the sensitive nature of the medical services offered by the Debtor, privacy

concerns, patient welfare concerns, complexities regarding licensing and medical compliance, and

the economic need for an efficient and expeditious turnover to the acquiring entity, the Debtor, the

acquiring entity, and the Managing Entity are in agreement that conducting the sale process outside
               Case 19-22704-MAM           Doc 21     Filed 10/04/19      Page 3 of 4


of bankruptcy is in the best interests of the Debtor’s patients and its creditors.

       8.      Accordingly, an expedited dismissal of this case the Debtor will be able to continue

operations during the transition, pay its creditors in full, and reorganize outside of bankruptcy.

       9.      Debtor warrants that all creditors will be noticed with this motion, per the attached

service list, and that no creditor will be prejudiced by the dismissal of this case.

       WHEREFORE the Debtor, Jerome Golden Center for Behavioral Health, Inc., and

Interested Party South East Florida Behavioral Network, Inc. respectfully request that the Court

enter an Order, dismissing the pending Chapter 11 proceeding, and grant such other and further

relief as the Court deems just and proper.

       I hereby certify that I am admitted to the Bar of the United States District Court for the
Southern District of Florida and I am in compliance with the additional qualification to practice in
this court set forth in Local Rule 2091-1(A).

                                                PHILIP B. HARRIS, P.A.
                                                Attorneys for Debtor
                                                685 Royal Palm Beach Blvd., Ste. 205
                                                Royal Palm Beach, FL 33411
                                                Telephone: (561) 543-7963


                                                By:   /s/ Philip B. Harris
                                                        Philip B. Harris
                                                        Florida Bar No. 19781
                                                        philip@philipbharris.com


       I HEREBY CERTIFY that a true and correct copy of the foregoing has been furnished

by CM/ECF on the 4th day of October 2019 to:

Office of the US Trustee
USTPRegion21.MM.ECF@usdoj.gov

Philip B Harris on behalf of Debtor Jerome Golden Center for Behavioral Health, Inc.
philip@philipbharris.com

Gerard M Kouri Jr., Esq on behalf of Creditor Ford Motor Credit Company LLC
gmkouripaecf@gmail.com,                                   gmkouri@bellsouth.net
              Case 19-22704-MAM          Doc 21    Filed 10/04/19     Page 4 of 4




Orfelia M Mayor on behalf of Creditor Palm                    Beach    County    Tax    Collector
omayor@ombankruptcy.com, legalservices@pbctax.com

and by US mail to the parties on the attached Creditor Matrix. The Debtor will also serve all
creditors being added to the matrix this day in the event the Creditor Matrix has not been updated
with the additional creditors.
